DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 1132 in Para. 0070.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-39 and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 35 recites the limitation "the full power state" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the full power state” will be read as –a full power state--, which is the selected ON operation state. 
Claim 36 recites the limitation "the battery power state" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the battery power state” will be read as –a battery power state--, which is the selected ON operation state when using the battery.
Claim 37 recites the limitation "the partial power state" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the partial power state” will be read as --a partial power state--.
Claim 52 recites the limitation "the full power state" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the full power state” will be read as –a full power state--, which is the selected ON operation state. 
Claim 53 recites the limitation "the battery power state" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the battery power state” will be read as –a battery power state--, which is the selected ON operation state when using the battery.
Claim 53 recites the limitation "the partial power state" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the partial power state” will be read as --a partial power state--.
Claims 37-39 and 54 inherit the issue of indefiniteness from claims 36, 37 and 53 by nature of its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-29, 34-36, 40, 43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennox (U.S. PGPub. No. 20100137951).
Regarding claim 27, Lennox teaches:
A cooling cap assembly comprising: a flexible heat exchanger configured to remove heat from a scalp of a patient; (Para. 0011, 0118, 0088; Fig. 1, head-cooling device 1, Fig. 2, head-cap 15)
a cooling unit fluidly coupled to the heat exchanger and configured to circulate fluid through the heat exchanger, (Para. 0077, 00085, 112; Fig. 1 and 11A, console 2)
the cooling unit comprising a controller configured to: determine a power source for the cooling unit; (Para. 0112; Fig. 11A-B, controller 112, battery 343)
and select an operation state of the cooling unit based on the determined power source. (Para. 0124-0125; Fig. 11B, on/off switch 346; on read as operation state)
Regarding claim 28, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein a fluid flow rate of the fluid circulated through the heat exchanger by the cooling unit is based on the operation state. (Para. 0081; to control the flow rate, the device must be on)
Regarding claim 29, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein the cooling unit comprises a compressor and a pump. (Para. 0134; Fig. 15, compressor 59; pump 60)
Regarding claim 34, Lennox teaches:
The cooling cap assembly of claim 29, (described above)
wherein the power source comprises one or more of an AC power source, an auxiliary power source, and a of the cooling unit. (Para. 0082, 0112; Fig. 11A, battery 57)
Regarding claim 35, Lennox teaches:
The cooling cap assembly of claim 34, (described above)
wherein the operation state is the full power state when the determined power source is the AC power source. (Para. 0082; full power state read as ON operation state, since AC power needed to charge/turn on console)
Regarding claim 36, Lennox teaches:
The cooling cap assembly of claim 34, (described above)
herein the operation state is the battery power state when the determined power source is the battery of the cooling unit. (Para. 0082, 0112, battery power state read as ON operation state, since battery is needed to turn on the console)
Regarding claim 40, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein the cooling unit comprises a housing and a fluid reservoir releasably coupled to the housing. (Para. 0112, 0114; Fig. 11A, housing 55, reservoir 56)
Regarding claim 43, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein the cooling unit is portable. (Para. 0113)
Regarding claim 45, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein the cooling unit comprises a user interface configured to receive patient input to control the cooling unit. (Para. 0084, 0117)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox.
Regarding claim 41, Lennox teaches the cooling cap assembly of claim 27 (described above). Lennox further teaches wherein the cooling unit circulates the fluid through the heat exchanger at a temperature of from about -15° C to about 10° C (Para. 0127).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exact range of -10-5 degrees Celcius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	
Regarding claim 44, Lennox teaches the cooling cap assembly of claim 27 (described above). Lennox further teaches wherein the cooling unit comprises a handle (Para. 0113, 0126; Fig. 1, handle 14; Fig. 11C, handle 378). In an alternative embodiment, Lennox teaches adjustable handles on the head cooling device (Para. 0141). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lennox incorporate an adjustable handle on the cooling device in order to incorporate the handle being adjustable in order to grasp the device in a desired manner. 

Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of  Dabrowiak (U.S. PGPub. No. 20160354234).
Regarding claim 30, Lennox teaches the cooling cap assembly of claim 29 (described above).  Lennox teaches an on and off operation state (Para. 0124; Fig. 11B, on/off switch 346), however, does not explicitly disclose a full power, partial power or battery power state. 
In related fluid delivery art, Dabrowiak teaches controlling the compressor to be turned on, read as a full power state (Para. 0115), function in a reduced cooling power state (Para. 0116), read as the partial power state, and shut down (Para. 0115) read as a battery power state. Read as broadly as claimed, the battery power state can be any state with battery as the source, which is taught by Lennox. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Dabrowiak to incorporate multiple operations states in order to effectively control the cooling power when needed. 
Regarding claim 31, the Lennox/Dabrowiak combination teaches the cooling cap assembly of claim 30 (described above). Lennox teaches a fluid infusion pump when the device is active (Lennox, Para. 0118). Dabrowiak teaches the compressor being active in the full state mode (Dabrowiak, Para. 0115), the compressor is at a reduced power state in the partial power state (Dabrowiak, Para. 0116) and the compressor is inactive in the battery power state (Dabrowiak, Para. 0115). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Dabrowiak to 
Regarding claim 32, the Lennox/Dabrowiak combination teaches the cooling cap assembly of claim 31 (described above) and discloses substantially all the limitations of the claim(s) except for reduced power state of the compressor is between about 50% to about 80% of the full power state of the compressor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a reduced power state of the compressor between 50-80% of the full power state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 33, the Lennox/Dabrowiak combination teaches the cooling cap assembly of claim 30 (described above). Lennox further teaches wherein the cooling unit further comprises a battery (Lennox, Para. 0112; Fig. 11A, battery 57).  Lennox further teaches battery-recharging capabilities (Lennox, Para. 0197). Read as broadly as claimed, Lennox teaches a full power state being the ‘on’ state. During which, the battery is capable of recharging, since the battery uses a recharging cradle on the portable device via recharging contacts (Lennox, Para. 0197; Fig. 38, recharging contacts 407). One of ordinary skill in the art would recognize that a battery would be able to recharge when connected to the contacts in both the ‘on’ and ‘off’ states. 

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of Brooks (U.S. PGPub. No. 20160374411).
Regarding claim 37, Lennox teaches the cooling cap assembly of claim 36 (described above). Lennox does not explicitly disclose a partial power state. 
In related personal thermal management art, Brooks teaches plugging the device into a wall (read as full power state) or a car battery (read as partial power state), which is considered an auxiliary power source (Para. 0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Brooks to incorporate an auxiliary power source in order to provide power to the device on the go and in non-hospital settings.
Regarding claim 38, the Lennox/Brooks combination teaches the cooling cap assembly of claim 34 (described above), wherein the auxiliary power source is a car battery (Brooks, Para. 0031). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lennox based on the teachings of Brooks to incorporate a car battery as the auxiliary power source in order to provide power to the device on the go and in non-hospital settings. 
Regarding claim 39, the Lennox/Brooks combination teaches:
The cooling cap assembly of claim 37, (described above)
wherein the battery power state comprises control loop monitoring only and the partial power state comprises active closed-loop control. (Lennox, Para. 0186; sensors are used to monitor body cooling, the use can choose to control operation of the consult to control cooling in response)

Claims 42, 46-47, 51-54, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of  Stormby (U.S. PGPub. No. 20100186436).
Regarding claim 42, Lennox teaches the cooling cap assembly of claim 27 (described above). Lennox further teaches an outer shell (Para. 0139; Fig. 17, shell 150). Lennox does not explicitly disclose an inflatable member or the outer shell coupled to the inflatable member.
In related head cooling art, Stormby teaches:
wherein the cooling cap assembly further comprises an inflatable member releasably coupled to the heat exchanger, (Para. 0013, 0055; Fig. 10, inner head cover 100; inner head cover and thermal exchange cap are two separate elements)
and an outer shell coupled to the inflatable member (Para. 0054; Fig. 2, outer insulating cover 12 is arranged over thermal exchange cap and inner head cover and thus coupled/connected to them)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Stormby to incorporate an inflatable member releasable coupled to the heat exchanger and an outer shell coupled to the inflatable member in order to stabilize the cap on the patient (Stormby, Para. 0038) and minimize air gaps between the patients head and the thermal exchange cap, thus improving thermal conduction (Stormby, Para. 0055). 
Regarding claim 46, the Lennox/Stormby combination teaches:
A method of controlling cooling of a scalp of a head of a chemotherapy patient comprising: (Stormby, Para. 0016)
applying a cooling cap assembly to the head, (Lennox, Para. 0011, 0118; Fig. 1, head-cooling device 1)
wherein the cooling cap assembly comprises a flexible heat exchanger; (Lennox. Para. 0011, 0088, 0118; Fig. 1, head-cooling device 1, head cap 15)
circulating a fluid through the heat exchanger using a cooling unit fluidly coupled to the heat exchanger, (Lennox, Para. 0088)
wherein the cooling unit comprises a plurality of operation states; (Lennox, Para. 0084; read as broadly as claimed, active vs. inactive read as the plurality of operation states)
determining a power source of the cooling unit; (Lennox, Para. 0084; on/off switch read as the power unit)
and selecting the operation state of the cooling unit based on the determined power source. (Lennox, Para. 0084; activated system during when power source is determined as “on”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Stormby to incorporate the device for chemotherapy patients in order to prevent hair loss (Stormby, Para. 0016). 
Regarding claim 47, the Lennox/Stormby combination teaches:
The method of claim 46, (described above)
wherein the cooling unit comprises a compressor and a pump. (Lennox, Para. 0134; Fig. 15, compressor 59; pump 60)
Regarding claim 51, the Lennox/Stormby combination teaches:
The cooling cap assembly of claim 46 (described above) 
herein the power source comprises one or more of an AC power source and a battery of the cooling unit. (Lennox, Para. 0082, 0112; Fig. 11A, battery 57)
Regarding claim 52, the Lennox/Stormby combination teaches:
The cooling cap assembly of claim 51 (described above) 
wherein the operation state is the full power state when the determined power source is the AC power source. (Lennox, Para. 0082; when on,  indefinite supply when plugged into AC external power source)
Regarding claim 53, the Lennox/Stormby combination teaches:
The cooling cap assembly of claim 51 (described above) 
wherein the operation state is the battery power state or the partial power state when the determined power source is the battery of the cooling unit. (Lennox, Para. 0082; partial power state read as cooling for 5 hours on battery)
Regarding claim 54, the Lennox/Stormby combination teaches:
The cooling cap assembly of claim 53 (described above) 
wherein the battery power state comprises control loop monitoring only and the partial power state comprises active closed-loop control. (Lennox, Para. 0186; sensors are used to monitor body cooling, the use can choose to control operation of the consult to control cooling in response)
Regarding claim 56, the Lennox/Stormby combination teaches the cooling cap assembly of claim 46 (described above). . Lennox further teaches an outer shell (Para. 0139; Fig. 17, shell 150). Lennox does not explicitly disclose an inflatable member or the outer shell coupled to the inflatable member.
In related head cooling art, Stormby teaches:
further comprising releasably coupling an inflatable member to the heat exchanger, (Para. 0013, 0055; Fig. 10, inner head cover 100; inner head cover and thermal exchange cap are two separate elements)
and releasably coupling an outer shell to the inflatable member. (Para. 0054; Fig. 2, outer insulating cover 12 is arranged over thermal exchange cap and inner head cover and thus coupled/connected to them)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Stormby to incorporate an inflatable member releasable coupled to the heat exchanger and an outer shell coupled to the inflatable member in order to stabilize the cap on the patient (Stormby, Para. 0038) and minimize air gaps between the patients head and the thermal exchange cap, thus improving thermal conduction (Stormby, Para. 0055). 

Claims 48-50 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lennox/Stormby combination in view of Dabrowiak (U.S. PGPub. No. 20160354234).
Regarding claim 48, the Lennox/Stormby combination teaches the method of claim 47 (described above). Lennox further teaches an on and off operation state (Para. 0124; Fig. 11B, on/off switch 346), however, does not explicitly disclose a full power, partial power or battery power state. 
In related fluid delivery art, Dabrowiak teaches controlling the compressor to be turned on, read as a full power state (Para. 0115), function in a reduced cooling power state (Para. 0116), read as the partial power state, and shut down (Para. 0115) read as a battery power state. Read as broadly as claimed, the battery power state can be any state with battery as the source, which is taught by Lennox. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Lennox/Stormby combination based on 
Regarding claim 49, the Lennox/Stormby/Dabrowiak combination teaches the cooling cap assembly of claim 48 (described above). Lennox teaches a fluid infusion pump when the device is active (Lennox, Para. 0118). Dabrowiak teaches the compressor being active in the full state mode (Dabrowiak, Para. 0115), the compressor is at a reduced power state in the partial power state (Dabrowiak, Para. 0116) and the compressor is inactive in the battery power state (Dabrowiak, Para. 0115). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Lennox/Stormby combination based on the teachings of Dabrowiak to incorporate the compressor being active, reduced or inactive for different power states in order to effectively control the cooling power when needed. 
Regarding claim 50, the Lennox/Stomrby/Dabrowiak combination teaches the cooling cap assembly of claim 49 (described above) and discloses substantially all the limitations of the claim(s) except for reduced power state of the compressor is between about 50% to about 80% of the full power state of the compressor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a reduced power state of the compressor between 50-80% of the full power state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 55, the Lennox/Stormby/Dabrowiak combination teaches the cooling cap assembly of claim 48 (described above). Lennox further teaches wherein the cooling unit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794